DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “wherein the calculated DSP parameters are outputted by the server in response to an application receiving a user input comprising the user's unique identifier” (emphasis added). This is a conditional limitation because the step of outputting the calculated DSP parameters only occurs in response to an application receiving a user input. User input is not a required step of method Claim 1. Conditional steps employed in a method claim need not be found in the prior art if, under the broadest reasonable construction, the method need not invoke the steps. Ex parte Schulhauser, No. 2013-007847 , 2016 WL 6277792 , at *3-6 (PTAB April 28, 2016) (concluding the broadest reasonable interpretation of a claim encompassed situations in which conditional method steps "need not be reached").

Claim 8 recites “wherein in response to a user conducting an additional hearing test on any one of a plurality of audio output devices, including the first or second audio output device, the set of calculated DSP parameters is recalculated” (emphasis added). This is a conditional limitation because the step of recalculating DSP parameters only occurs “in response to” the trigger event of the user conducting an additional hearing test. Conditional steps employed in a method claim need not be found in the prior art if, under the broadest reasonable construction, the method need not invoke the steps. Ex parte Schulhauser, No. 2013-007847 , 2016 WL 6277792 , at *3-6 (PTAB April 28, 2016) (concluding the broadest reasonable interpretation of a claim encompassed situations in which conditional method steps "need not be reached").

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “the audio output device”. However, Claim 1, which Claim 18 depends on, recites first and second audio output devices. It is unclear whether Claim 18 is referring to at least one, or both of the first and second audio output devices. For the purpose of compact prosecution, “the audio output device” will be interpreted to encompass at least one of the first and second audio output devices.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 1 of the instant application, Claim 1 of the ‘155 patent recites “conducting, using a first instance of an audio personalization application running on a first audio output device” and “outputting the calculated DSP parameters to the second instance of the audio personalization application running on the second audio output device” (emphasis added). However, the step of using a first instance of audio personalization application, and outputting the parameters to an instance of an application running on the first and second audio output devices, respectively, is not patentably distinct from using a first device, and outputting the parameters to the second audio output device, as claimed by Claim 1 (See claim comparison table below). In other words, using an application on a device is the same as using the device.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 2 of the instant application, Claim 2 of the ‘155 patent is identical to Claim 2. A limitation of devices being different is patentably indistinct from a limitation of devices being of different types (See claim comparison table below).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4-5 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 4 of the instant application, Claim 4 of the ‘155 patent is word-for word identical to Claim 4 (See claim comparison table below).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 5 of the instant application, Claim 5 of the ‘155 patent is word-for word identical to Claim 5 (See claim comparison table below).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6-7 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 6 of the instant application, Claim 6 of the ‘155 patent is word-for word identical to Claim 6 (See claim comparison table below).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 7 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 7 of the instant application, Claim 7 of the ‘155 patent is word-for word identical to Claim 7 (See claim comparison table below).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8-12 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to Claim 8 of the instant application, Claim 8 of the ‘155 patent is word-for word identical to Claim 8 (See claim comparison table below).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 9 of the instant application, Claim 9 of the ‘155 patent is word-for word identical to Claim 9 (See claim comparison table below).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10-12 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 10 of the instant application, Claim 10 of the ‘155 patent is word-for word identical to Claim 10 (See claim comparison table below).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to Claim 11 of the instant application, Claim 11 of the ‘155 patent is word-for word identical to Claim 11 (See claim comparison table below).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 12 of the instant application, Claim 9 of the ‘155 patent is word-for word identical to Claim 12 (See claim comparison table below).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 13 of the instant application, Claim 13 of the ‘155 patent is word-for word identical to Claim 13 (See claim comparison table below).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 14 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to Claim 14 of the instant application, Claim 14 of the ‘155 patent is word-for word identical to Claim 14 (See claim comparison table below).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 15 of the instant application, Claim 15 of the ‘155 patent is word-for word identical to Claim 15 (See claim comparison table below).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 16-17 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 16 of the instant application, Claim 16 of the ‘155 patent is word-for word identical to Claim 16 (See claim comparison table below).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to Claim 17 of the instant application, Claim 17 of the ‘155 patent is word-for word identical to Claim 17 (See claim comparison table below).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 18 of the instant application, Claim 18 of the ‘155 patent is word-for word identical to Claim 18 (See claim comparison table below).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 19 of the instant application, Claim 19 of the ‘155 patent recites “conducting, using a first instance of an audio personalization application running on a first audio output device” and “outputting the calculated DSP parameters to the second instance of the audio personalization application running on the second audio output device” (emphasis added). However, the step of using a first instance of audio personalization application, and outputting the parameters to an instance of an application running on the first and second audio output devices, respectively, is not patentably distinct from using a first device, and outputting the parameters to the second audio output device, as claimed by Claim 19 (See claim comparison table below). In other words, using an application on a device is the same as using the device.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of U.S. Patent No. 10,687,155 (the ‘155 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to Claim 20 of the instant application, Claim 20 of the ‘155 patent recites “conducting, using a first instance of an audio personalization application running on a first audio output device” and “outputting the calculated DSP parameters to the second instance of the audio personalization application running on the second audio output device” (emphasis added). However, the step of using a first instance of audio personalization application, and outputting the parameters to an instance of an application running on the first and second audio output devices, respectively, is not patentably distinct from using a first device, and outputting the parameters to the second audio output device, as claimed by Claim 20 (See claim comparison table below). In other words, using an application on a device is the same as using the device.


Double Patenting Claim Comparison Table
Instant Application
U.S. No. 10,687,155
1. A method for processing an audio signal, the method comprising:1
   conducting a user hearing test on a first audio output device;2
   outputting, to a server, user hearing data from the user hearing test;3
   storing the user hearing data on a database associated with the server, wherein the user hearing data is stored using a unique identifier of the user as reference;4
   determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm;5
   outputting the calculated DSP parameters to at least a second audio output device, wherein the calculated DSP parameters are outputted by the server in response to an application receiving a user input comprising the user's unique identifier;6 and
processing, on the second audio output device, an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters.7
1. A method for processing an audio signal, the method comprising:1
   conducting, using a first instance of an audio personalization application running on a first audio output device, a user hearing test;2
   outputting, to a server, user hearing data from the user hearing test;3
   storing the user hearing data on a database associated with the server, wherein the user hearing data is stored using a unique identifier of the user as reference;4
   determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm;5
   receiving, at the server, a request for personalized auto playback at a second audio output device, the request generated in response to a second instance of the audio personalization application running on the second audio output device receiving a user input comprising the user's unique identifier, wherein the second audio output device is different from the first audio output device;
   outputting the calculated DSP parameters to the second instance of the audio personalization application running on the second audio output device, wherein the calculated DSP parameters are outputted by the server in response to receiving the request and the user's unique identifier from the second audio output device;6 and
   processing, on the second audio output device, an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters.7
2. The method of claim 1, wherein the first audio output device is different from the second audio output device.1
2. The method of claim 1, wherein the first audio output device is of a different type than the second audio output device.1
4. The method of claim 1, wherein determining the set of calculated DSP parameters is performed remote from one or more of the first audio output device and the second audio output device.
4. The method of claim 1, wherein determining the set of calculated DSP parameters is performed remote from one or more of the first audio output device and the second audio output device.
5. The method of claim 4, wherein the set of calculated DSP parameters are determined on the server and the server-determined calculated DSP parameters are stored in the database using the unique identifier of the user as reference.
5. The method of claim 4, wherein the set of calculated DSP parameters are determined on the server and the server-determined calculated DSP parameters are stored in the database using the unique identifier of the user as reference.
6. The method of claim 1, wherein determining the set of calculated DSP parameters is performed locally on one or more of the first audio output device and the second audio output device.
6. The method of claim 1, wherein determining the set of calculated DSP parameters is performed locally on one or more of the first audio output device and the second audio output device.
7. The method of claim 6, wherein the locally determined set of calculated DSP parameters are stored in the database associated with the server, using the unique identifier of the user as reference.
7. The method of claim 6, wherein the locally determined set of calculated DSP parameters are stored in the database associated with the server, using the unique identifier of the user as reference.
8. The method of claim 1, wherein in response to a user conducting an additional hearing test on any one of a plurality of audio output devices, including the first or second audio output device, the set of calculated DSP parameters is recalculated.
8. The method of claim 1, wherein in response to a user conducting an additional hearing test on any one of a plurality of audio output devices, including the first or second audio output device, the set of calculated DSP parameters is recalculated.
9. The method of claim 8, wherein:
   the additional hearing test reflects information from another auditory filter;
   or the additional hearing test is a different type of hearing test from a previously conducted hearing test; or
   the additional hearing test is a more recent version of a previously conducted hearing test.
9. The method of claim 8, wherein:
   the additional hearing test reflects information from another auditory filter; or
   the additional hearing test is a different type of hearing test from a previously conducted hearing test; or
   the additional hearing test is a more recent version of a previously conducted hearing test.
10. The method of claim 8, wherein the additional hearing test replaces the hearing data from a previously conducted hearing test with aberrant results.
10. The method of claim 8, wherein the additional hearing test replaces the hearing data from a previously conducted hearing test with aberrant results.
11. The method of claim 10, wherein a parameter set of the parameterized given sound personalization algorithm comprises at least one of a threshold value of a dynamic range compressor provided in each subband, a ratio value of a dynamic range compressor provided in each subband, and a gain value provided in each subband
11. The method of claim 10, wherein a parameter set of the parameterized given sound personalization algorithm comprises at least one of a threshold value of a dynamic range compressor provided in each subband, a ratio value of a dynamic range compressor provided in each subband, and a gain value provided in each subband.
12. The method of claim 10, wherein the given sound personalization algorithm is a multiband dynamics processor.
12. The method of claim 10, wherein the given sound personalization algorithm is a multiband dynamics processor.
13. The method of claim 1, wherein the hearing test is one or more of a threshold test, a suprathreshold test, a psychophysical tuning curve test, a masked threshold test, a temporal fine structure test, a speech in noise hearing test and a temporal masking curve test.
13. The method of claim 1, wherein the hearing test is one or more of a threshold test, a suprathreshold test, a psychophysical tuning curve test, a masked threshold test, a temporal fine structure test, a speech in noise hearing test and a temporal masking curve test.
14. The method of claim 1, wherein the hearing test measures masking threshold curves within a range of frequencies from 250 Hz to 12 kHz.
14. The method of claim 1, wherein the hearing test measures masking threshold curves within a range of frequencies from 250 Hz to 12 kHz.
15. The method of claim 1, wherein the given sound personalization algorithm operates on subband signals of the audio signal.
15. The method of claim 1, wherein the given sound personalization algorithm operates on subband signals of the audio signal.
16. The method of claim 1, wherein: the set of calculated DSP parameters is determined using a best fit of the user hearing data with previously inputted hearing data within the server's database; or the set of calculated DSP parameters is determined using a fitted mathematical function derived from plotted hearing and DSP parameter data; and the parameters associated with the best fitting and the previously inputted hearing data are selected to correspond to the user's parameters.
16. The method of claim 1, wherein: the set of calculated DSP parameters is determined using a best fit of the user hearing data with previously inputted hearing data within the server's database; or the set of calculated DSP parameters is determined using a fitted mathematical function derived from plotted hearing and DSP parameter data; and the parameters associated with the best fitting and the previously inputted hearing data are selected to correspond to the user's parameters.
17. The method of claim 16, where best fit is determined by one of average Euclidean distance and root mean square difference.
17. The method of claim 16, where best fit is determined by one of average Euclidean distance and root mean square difference.
18. The method of claim 1, wherein the audio output device is one of a mobile phone, a tablet, a television, a laptop computer, a hearable device, a smart speaker, a headphone and a speaker system.
18. The method of claim 1, wherein the audio output device is one of a mobile phone, a tablet, a television, a laptop computer, a hearable device, a smart speaker, a headphone and a speaker system.
19. An audio processing system comprising:1
   at least one processor;2 and
   at least one memory storing instructions, which when executed cause the at least one processor to perform actions comprising:3
   conducting a user hearing test on a first audio output device;4
   outputting, to a server, user hearing data from the user hearing test;5
   storing the user hearing data on a database associated with the server, wherein the user hearing data is stored using a unique identifier of the user as reference;6
   determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm;7
   outputting the calculated DSP parameters to at least a second audio output device, wherein the calculated DSP parameters are outputted by the server in response to an application running on the second audio output device receiving a user input comprising the user's unique identifier;8 and
   processing, on the second audio output device, an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters.9
19. An audio processing system comprising:1
   at least one processor;2 and
   at least one memory storing instructions, which when executed cause the at least one processor to perform actions comprising:3
   conducting, using a first instance of an audio personalization application running on a first audio output device, a user hearing test;4
   outputting, to a server, user hearing data from the user hearing test;5
   storing the user hearing data on a database associated with the server, wherein the user hearing data is stored using a unique identifier of the user as reference;6
   determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm;7
   receiving, at the server, a request for personalized auto playback at a second audio output device, the request generated in response to a second instance of the audio personalization application running on the second audio output device receiving a user input comprising the user's unique identifier, wherein the second audio output device is different from the first audio output device;
   outputting the calculated DSP parameters to the second instance of the audio personalization application running on the second audio output device, wherein the calculated DSP parameters are outputted by the server in response to receiving the request and the user's unique identifier from the second audio output device;8 and
   processing, on the second audio output device, an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters.9
20. A non-transitory computer-readable storage medium storing a program containing instructions which, when executed on a processor of an audio output device cause the processor to perform actions comprising:1
   conducting a user hearing test on a first audio output device;2
   outputting, to a server, user hearing data from the user hearing test;3
   storing the user hearing data on a database associated with the server, wherein the user hearing data is stored using a unique identifier of the user as reference;4
   determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm;5
   outputting the calculated DSP parameters to at least a second audio output device, wherein the calculated DSP parameters are outputted by the server in response to an application running on the second audio output device receiving a user input comprising the user's unique identifier;6 and
   processing, on the second audio output device, an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters.7
20. A non-transitory computer-readable storage medium storing a program containing instructions which, when executed on a processor of an audio output device cause the processor to perform actions comprising:1
   conducting, using a first instance of an audio personalization application running on a first audio output device, a user hearing test;2
   outputting, to a server, user hearing data from the user hearing test;3
   storing the user hearing data on a database associated with the server, wherein the user hearing data is stored using a unique identifier of the user as reference;4
   determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm;5
   receiving, at the server, a request for personalized auto playback at a second audio output device, the request generated in response to a second instance of the audio personalization application running on the second audio output device receiving a user input comprising the user's unique identifier, wherein the second audio output device is different from the first audio output device;
   outputting the calculated DSP parameters to the second instance of the audio personalization application running on the second audio output device, wherein the calculated DSP parameters are outputted by the server in response to receiving the request and the user's unique identifier from the second audio output device;6 and
   processing, on the second audio output device, an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters.7


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blau et al., U.S. Publication No. 2019/0320268, effectively filed on April 11, 2018 (Blau), in view of Greene et al., U.S. Publication No. 2003/0128859, published on July 10, 2003 (Greene).

As to Claim 1, Blau discloses a method for processing an audio signal, the method comprising: conducting a user hearing test (a hearing test is performed to generate an audiogram; para. 0115, lines 3-6) on a first audio output device (the hearing test is performed on a device such as a calibrated mobile device; para. 0071, lines 1-6); outputting, to a server [715], user hearing data from the user hearing test (the audiogram, which corresponds to the user hearing data is sent to server; para. 0115, lines 7-12); storing the user hearing data on a database [720] (a user’s audiogram is stored on an audiogram database [720]; para. 0115, lines 13-16) associated with the server [715] (the server [715] is connected to the audiogram database [720]; para. 0114, lines 9-12; see Fig. 7); determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm (the audiogram is analyzed and converted to an audio filter specification; para. 0115, lines 16-18); outputting the calculated DSP parameters to at least a second audio output device [710] (server [715] delivers the filter specifications to device [710]; para. 0114, lines 19-22); and processing, on the second audio output device [710], an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters (the filter specification is applied to audio output from the device; para. 0115, lines 22-27).
It is noted that Blau does not explicitly disclose that the user hearing data is stored using a unique identifier of the user as reference, and that the calculated DSP parameters are outputted by the server in response to an application receiving a user input comprising the user's unique identifier. However, the storage and retrieval of data stored in a database using unique identifiers was well known in similar methods. Greene teaches a similar method for processing an audio signal, comprising storing user hearing data on a database [106], wherein the user hearing data is stored using a unique identifier as a reference (a user’s is assigned a unique identification number that is indexed with the user’s audio profile; and stored on the database [106]; para. 0024, lines 9-12), determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm (the user’s hearing data is used to determine an audio font, which provides instructions to the audio output device sound filters utilizing digital signal processors; para. 0023, lines 1-8) and outputting calculated DSP parameters to an audio output device [110] (the audio font is sent to the audio output device; para. 0024, lines 19-21), wherein the calculated DSP parameters are outputted by the server [104] in response to an application receiving a user input comprising the user's unique identifier (for the server to output the audio font, the user first transmits the unique identification number to the server; para. 0024, lines 15-19; the method is implemented in software on the audio output device; para. 0021). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the technique of storing and outputting the user hearing data and DSP parameters using a unique identifier of a user, as a known technique for implementation of hearing databases, and databases in general, as well as providing a way to monetize and bill user device customization (Greene: para. 0025, lines 31-36).

As to Claim 2, Blau and Greene remain as applied above to Claim 1. Blau further discloses that the first audio output device is different from the second audio output device (the audiometric data can be shared with devices other than the testing device, such as a TV, PC, or car stereo; para. 0121).

As to Claim 3, Blau and Greene remain as applied above to Claim 1. Blau further discloses that the first audio output device and the second audio output device are the same (the device [710] that performs the testing can be the same device that receives the filter specifications; para. 0114, lines 6-22).

As to Claim 4, Blau and Greene remain as applied above to Claim 1. Blau further discloses that determining the set of calculated DSP parameters is performed remote from one or more of the first audio output device and the second audio output device (the DSP parameters are determined at the server [715]; para. 0114, lines 16-21).

As to Claim 5, Blau and Greene remain as applied above to Claim 4. Blau further discloses that the set of calculated DSP parameters are determined on the server (the DSP parameters are determined at the server [715]; para. 0114, lines 16-21). Greene further teaches that the server-determined calculated DSP parameters are stored in the database using the unique identifier of the user as reference (the audio font, which corresponds to the calculated DSP parameters, is indexed with the unique identifier, and stored on the servers; para. 0024, lines 9-12).

As to Claim 6, Blau and Greene remain as applied above to Claim 1. Blau further discloses that determining the set of calculated DSP parameters is performed locally on one or more of the first audio output device and the second audio output device (alternatively, the audiogram can be sent to the audio output device for the determination of DSP parameters; para. 0115, lines 7-12).

As to Claim 13, Blau and Greene remain as applied above to Claim 1. Blau further discloses that the hearing test is one or more of a threshold test, a suprathreshold test, a psychophysical tuning curve test, a masked threshold test, a temporal fine structure test, a speech in noise hearing test and a temporal masking curve test (a threshold test is performed by playing tones at differing volumes to set a threoshold; para. 0106).

As to Claim 18, Blau and Greene remain as applied above to Claim 1. Blau further discloses that the audio output device is one of a mobile phone, a tablet, a television, a laptop computer, a hearable device, a smart speaker, a headphone and a speaker system (the audio output device is a mobile phone; para. 0063, lines 3-9).

As to Claim 19, Blau discloses an audio processing system comprising: at least one processor; and at least one memory storing instructions, which when executed cause the at least one processor to perform actions (the embodiment disclosed by Blau is implemented by a processor executing instructions; para. 0144) comprising: conducting a user hearing test (a hearing test is performed to generate an audiogram; para. 0115, lines 3-6) on a first audio output device (the hearing test is performed on a device such as a calibrated mobile device; para. 0071, lines 1-6); outputting, to a server [715], user hearing data from the user hearing test (the audiogram, which corresponds to the user hearing data is sent to server; para. 0115, lines 7-12); storing the user hearing data on a database [720] (a user’s audiogram is stored on an audiogram database [720]; para. 0115, lines 13-16) associated with the server [715] (the server [715] is connected to the audiogram database [720]; para. 0114, lines 9-12; see Fig. 7); determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm (the audiogram is analyzed and converted to an audio filter specification; para. 0115, lines 16-18); outputting the calculated DSP parameters to at least a second audio output device [710] (server [715] delivers the filter specifications to device [710]; para. 0114, lines 19-22); and processing, on the second audio output device [710], an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters (the filter specification is applied to audio output from the device; para. 0115, lines 22-27).
It is noted that Blau does not explicitly disclose that the user hearing data is stored using a unique identifier of the user as reference, and that the calculated DSP parameters are outputted by the server in response to an application receiving a user input comprising the user's unique identifier. However, the storage and retrieval of data stored in a database using unique identifiers was well known in similar methods. Greene teaches a similar method for processing an audio signal, comprising storing user hearing data on a database [106], wherein the user hearing data is stored using a unique identifier as a reference (a user’s is assigned a unique identification number that is indexed with the user’s audio profile; and stored on the database [106]; para. 0024, lines 9-12), determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm (the user’s hearing data is used to determine an audio font, which provides instructions to the audio output device sound filters utilizing digital signal processors; para. 0023, lines 1-8) and outputting calculated DSP parameters to an audio output device [110] (the audio font is sent to the audio output device; para. 0024, lines 19-21), wherein the calculated DSP parameters are outputted by the server [104] in response to an application running on the second audio input device receiving a user input comprising the user's unique identifier (for the server to output the audio font, the user first transmits the unique identification number to the server; para. 0024, lines 15-19; the method is implemented in software on the audio output device; para. 0021). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the technique of storing and outputting the user hearing data and DSP parameters using a unique identifier of a user, as a known technique for implementation of hearing databases, and databases in general, as well as providing a way to monetize and bill user device customization (Greene: para. 0025, lines 31-36).

As to Claim 20, Blau discloses a non-transitory computer-readable storage medium storing a program containing instructions which, when executed on a processor of an audio output device cause the processor to perform actions (the embodiment disclosed by Blau is implemented by a processor executing stored instructions; para. 0144) comprising: conducting a user hearing test (a hearing test is performed to generate an audiogram; para. 0115, lines 3-6) on a first audio output device (the hearing test is performed on a device such as a calibrated mobile device; para. 0071, lines 1-6); outputting, to a server [715], user hearing data from the user hearing test (the audiogram, which corresponds to the user hearing data is sent to server; para. 0115, lines 7-12); storing the user hearing data on a database [720] (a user’s audiogram is stored on an audiogram database [720]; para. 0115, lines 13-16) associated with the server [715] (the server [715] is connected to the audiogram database [720]; para. 0114, lines 9-12; see Fig. 7); determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm (the audiogram is analyzed and converted to an audio filter specification; para. 0115, lines 16-18); outputting the calculated DSP parameters to at least a second audio output device [710] (server [715] delivers the filter specifications to device [710]; para. 0114, lines 19-22); and processing, on the second audio output device [710], an audio signal by using the given sound personalization algorithm parameterized by the calculated DSP parameters (the filter specification is applied to audio output from the device; para. 0115, lines 22-27).
It is noted that Blau does not explicitly disclose that the user hearing data is stored using a unique identifier of the user as reference, and that the calculated DSP parameters are outputted by the server in response to an application receiving a user input comprising the user's unique identifier. However, the storage and retrieval of data stored in a database using unique identifiers was well known in similar methods. Greene teaches a similar method for processing an audio signal, comprising storing user hearing data on a database [106], wherein the user hearing data is stored using a unique identifier as a reference (a user’s is assigned a unique identification number that is indexed with the user’s audio profile; and stored on the database [106]; para. 0024, lines 9-12), determining, based on the user hearing data, a set of calculated digital signal processing (DSP) parameters for a given sound personalization algorithm (the user’s hearing data is used to determine an audio font, which provides instructions to the audio output device sound filters utilizing digital signal processors; para. 0023, lines 1-8) and outputting calculated DSP parameters to an audio output device [110] (the audio font is sent to the audio output device; para. 0024, lines 19-21), wherein the calculated DSP parameters are outputted by the server [104] in response to an application running on the second audio input device receiving a user input comprising the user's unique identifier (for the server to output the audio font, the user first transmits the unique identification number to the server; para. 0024, lines 15-19; the method is implemented in software on the audio output device; para. 0021). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the technique of storing and outputting the user hearing data and DSP parameters using a unique identifier of a user, as a known technique for implementation of hearing databases, and databases in general, as well as providing a way to monetize and bill user device customization (Greene: para. 0025, lines 31-36).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blau et al., U.S. Publication No. 2019/0320268, effectively filed on April 11, 2018 (Blau), Greene et al., U.S. Publication No. 2003/0128859, published on July 10, 2003 (Greene), further in view of Anderson, U.S. Publication No. 2018/0296137, published on October 18, 2018 (Anderson).

As to Claim 8, Blau and Greene remain as applied above to Claim 1. Blau and Greene do not explicitly disclose that in response to a user conducting an additional hearing test on any one of a plurality of audio output devices, including the first or second audio output device, the set of calculated DSP parameters is recalculated. However, recalculating the parameters upon the occurrence of an additional hearing test was well known. Anderson teaches a hearing testing method, wherein in response to a user conducting an additional hearing test on any one of a plurality of audio output devices [100], including the first or second audio output device [100], the set of calculated DSP parameters is recalculated (a user can conduct an additional test for reprogramming the device, reprogramming the device would provide new DSP parameters; Para. 0066, lines 1-5). One of ordinary skill in the art would have been capable of applying such a known enhancement to a method involving conducting a user hearing test, for the predictable benefit of adjusting for changing component and user sensitivities over time; Anderson: Para. 0066, lines 4-11). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to apply the known technique of Anderson, to the similar method disclosed by Blau and Greene.
As to Claim 9, Blau, Greene, and Anderson remain as applied above to Claim 8. Anderson further discloses that the additional hearing test reflects information from another auditory filter; or the additional hearing test is a different type of hearing test from a previously conducted hearing test; or the additional hearing test is a more recent version of a previously conducted hearing test (the hearing test is conducted again to reprogram the parameters; Para. 0066, lines 4-5).

As to Claim 10, Blau, Greene, and Anderson remain as applied above to Claim 8. Anderson further discloses that the additional hearing test replaces the hearing data from a previously conducted hearing test with aberrant results (the hearing test is conducted again, resetting the parameters, to compensate for errors during testing; Para. 0066, lines 4-11).

As to Claim 11, Blau, Greene, and Anderson remain as applied above to Claim 10. Blau further discloses that a parameter set of the parameterized given sound personalization algorithm comprises at least one of a threshold value of a dynamic range compressor provided in each subband, a ratio value of a dynamic range compressor provided in each subband, and a gain value provided in each subband (the parameter set comprises filter values, which are a gain value for each subband, or each tested freqency; para. 0032).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blau et al., U.S. Publication No. 2019/0320268, effectively filed on April 11, 2018 (Blau), Greene et al., U.S. Publication No. 2003/0128859, published on July 10, 2003 (Greene), Anderson, U.S. Publication No. 2018/0296137, published on October 18, 2018 (Anderson), further in view of De Vries et al., U.S. Patent No. 9,832,562, patented on November 28, 2017 (De Vries).

As to Claim 12, Blau, Greene, and Anderson remain as applied above to Claim 10. Blau, Greene, and Anderson do not explicitly disclose that the given sound personalization algorithm is a multiband dynamics processor. However, using such parameter sets was well known. De Vries teaches a sound personalization algorithm based on user hearing data (processing parameters are determined based on user hearing thresholds; Col. 2, lines 6-9), wherein the given sound personalization algorithm is a multiband dynamics processor (dynamic compression is applied to each frequency band; Col. 1, lines 63-67; Col. 2, lines 1-5). De Vries algorithm has the advantage of an audio processing scheme that closer matches a human with normal hearing (De Vries: Col. 2, lines 31-35). One of ordinary skill in the art would have immediately recognized the predictable benefits and result of accurately modeling normal human hearing, in using the technique of De Vries. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the sound personalization algorithm of De Vries, into the method taught by Blau, Greene, and Anderson.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blau et al., U.S. Publication No. 2019/0320268, effectively filed on April 11, 2018 (Blau), Greene et al., U.S. Publication No. 2003/0128859, published on July 10, 2003 (Greene), in view of Clark et al., U.S. Publication No. 2019/0231232, published on August 1, 2019 (Clark).

As to Claim 14, Blau and Greene remain as applied above to Claim 1. Blau and Greene do not explicitly disclose that the hearing test measures masking threshold curves within a range of frequencies from 250 Hz to 12 kHz. However, using such a hearing test was well known. Clark teaches a hearing test that measures masking threshold curves (a tone is played with a sweeping masking signal for testing, to determine the masking threshold curves; Para. 0154-0155; See Fig. 2, [200]) within a range of frequencies from 250 Hz to 12 kHz (the tone frequencies used are from 500 Hz to 4 kHz, which is within the range; Para. 0159, lines 1-3; See Fig. 2, [201]). One of ordinary skill in the art would have immediately recognized the predicable benefits of administering hearing tests on devices such as smartphones (Clark: Para. 0006-0007), using Clark’s technique. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the well-known test taught by Clark, with the method disclosed by Blau and Greene, in order to obtain a user’s aural response.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blau et al., U.S. Publication No. 2019/0320268, effectively filed on April 11, 2018 (Blau), Greene et al., U.S. Publication No. 2003/0128859, published on July 10, 2003 (Greene), in view of De Vries et al., U.S. Patent No. 9,832,562, patented on November 28, 2017 (De Vries).

As to Claim 15, Blau and Greene remain as applied above to Claim 1. Blau and Greene do not explicitly disclose that the given sound personalization algorithm operates on subband signals of the audio signal. However, using such a sound personalization algorithm was well known. De Vries teaches a sound personalization algorithm based on user hearing data (processing parameters are determined based on user hearing thresholds; Col. 2, lines 6-9), wherein the given sound personalization algorithm operates on subband signals of the audio signal (dynamic compression is applied to each frequency band; Col. 1, lines 63-67; Col. 2, lines 1-5). One of ordinary skill in the art would have immediately recognized the predictable benefits and result of accurately modeling normal human hearing, in using the technique of De Vries. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the sound personalization algorithm of De Vries, into the method disclosed by Blau and Greene.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blau et al., U.S. Publication No. 2019/0320268, effectively filed on April 11, 2018 (Blau), Greene et al., U.S. Publication No. 2003/0128859, published on July 10, 2003 (Greene), in view of Poe et al., U.S. Patent No. 8,917,892, patented on December 23, 2014 (Poe).

As to Claim 16, Blau and Greene remain as applied above to Claim 1. Blau further discloses that the set of calculated DSP parameters is determined using a best fit of the user hearing data within the server’s database (audiological parameters are derived from the user hearing data; para. 0115, lines 16-18), and the parameters associated with the best fitting are selected to correspond to the user’s parameters (the parameters are used to program the audio output device; para. 0115, lines 22-27). Blau and Greene do not explicitly disclose that the set of calculated DSP parameters is determined using a best fit of the user hearing data with previously inputted hearing data within the server’s database; or the set of calculated DSP parameters is determined using a fitted mathematical function derived from plotted hearing and DSP parameter data; and the parameters associated with the best fitting and the previously inputted hearing data are selected to correspond to the user’s parameters. However, calculating DSP parameters in such a manner was well known. Poe teaches a similar method, where the set of calculated DSP parameters is determined using a best fit of the user hearing data with previously inputted hearing data (previously stored audiograms, which correspond to hearing data, associated with settings/parameters of other users; Col. 14, lines 49-55; are compared to the user’s audiogram; Col. 14, lines 65-67), and the parameters associated with the best fitting and the previously inputted hearing data are selected to correspond to the user’s parameters (the parameters are used as base line setting for the audio output device; Col. 14, lines 63-65). One of ordinary skill would have recognized the predicable benefit of a reduction in time for properly fitting an audio output device to a user; Poe: Col 14, line 67; Col. 15, lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the known best fit technique of Poe, into the method disclosed by Blau and Greene.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blau et al., U.S. Publication No. 2019/0320268, effectively filed on April 11, 2018 (Blau), Greene et al., U.S. Publication No. 2003/0128859, published on July 10, 2003 (Greene), Poe et al., U.S. Patent No. 8,917,892, patented on 12/23/2014 (Poe), further in view of Anwar et al. “Data mining of audiology patient records: factors influencing the choice of hearing aid type”, published on April 30, 2012 (Anwar).

As to Claim 17, Blau, Greene, and Poe remain as applied above to Claim 16. Blau, Greene, and Poe do not explicitly disclose that the best fit is determined by one of average Euclidean distance and root mean square difference. Poe is broadly directed to a general comparison of audiograms for similarity to determine a best fit (Poe: Col. 14, lines 63-67). However, determining similarity of audiometric data by using such a technique was well known. Anwar teaches a method where similarity between audiograms is determined by average Euclidean distance (audiograms are classified in similarity according to least Euclidean distance; Page 2, Col. 2, lines 9-11). One of ordinary skill in the art would have recognized the applicability of Anwar to provide the predictable result of determining similarity between audiograms. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the technique of Anwar, into the method taught by Blau, Greene, and Poe, to determine the best fit.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection set forth above is overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 7 recites the unique feature of the locally determined set of calculated DSP parameters being stored in the database associated with the server, using the unique identifier of the user as reference. The closest prior art, Blau teaches that the DSP parameters can be determined either at the server or at the user device. The embodiments disclosed by Blau do not suggest the extra step of storing the locally determined set of parameters with the server, when they are already determined within the device

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653